—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered September 11, 1996, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant’s challenges to his sentence are unpreserved and we decline to review them in the interest of justice. Were we to review them, we would find them to be without merit. The court properly withdrew its promise of youthful offender treatment and probation since, by failing to complete a rehabilitation program, defendant violated the conditions of the plea agreement (see, People v Thompson, 246 AD2d 309), and the court was entitled to impose defendant’s custodial sentence *31without first giving him an opportunity to withdraw his plea (People v Murello, 39 NY2d 879). Defendant’s claims of an alternate promise of “2 to 4 years” and ineffective assistance of counsel at sentencing are belied by the record.
The People’s contention concerning the legality of the sentence may not be reviewed upon defendant’s appeal (see, CPL 470.15 [1]; People v Pratt, 119 AD2d 839). Concur — Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.